Case 1:18-cv-06723-DLI-VMS Document 23 Filed 04/20/19 Page 1 of 1 PageID #: 231
             LEE LITIGATION GROUP, PLLC
                           30 East 39th Street, Second Floor
                                   New York, NY 10016
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                                info@leelitigation.com

WRITER’S DIRECT:       212-465-1124
                       taimur@leelitigation.com
                                                                                       April 20, 2019
Via ECF
The Honorable Vera M. Scanlon, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     Snagg v. Birch Family Services, Inc., et al.
                       Case No. 2:18-CV-06723 (DLI) (VMS)

Dear Judge Scanlon,

        We represent Plaintiff in the above-referenced matter. This letter is respectfully submitted
to inform the Court that Plaintiff has served her collective action certification motion and supporting
papers for same on Defendants’ counsel (all motion papers were provided to defense counsel on or
before April 20, 2019.

        Defendants’ counsel, Mr. Greenhaus, requested that I inform the Court of Defendants’
position regarding Plaintiff’s above-referenced motion, which is as follows: Defendants disagree
that Plaintiff’s submission of the motion prior to the forthcoming April 30, 2019 conference was
proper, but, to the extent the Court considers Plaintiff’s motion, Defendants agree to discuss the
briefing schedule for same at the conference.

        We dispute Defendants’ claim that submitting Plaintiff’s collective certification motion
before the conference was improper. By Order dated March 12, 2019, said motion was referred to
Your Honor by Chief Judge Irizarry. Your Honor’s motion rules do not include a pre-motion
conference requirement. And, Your Honor’s Text Order dated March 27, 2019 did not state that the
Court’s motion rules do not apply to this motion, or that Plaintiff was prohibited from making this
motion before the conference. Moreover, because Defendants refused to agree to tolling of the FLSA
(“FLSA”) claims, further delay in making this motion would be prejudicial to the interests of
putative collective members (the FLSA limitations periods for such individuals continue to run).

        As I have informed Mr. Greenhaus, we are happy to discuss the remaining briefing schedule
for this recently-served motion at the April 30, 2019 conference. We thank Your Honor for
considering this matter.

Respectfully submitted,

/s/ Taimur Alamgir
Taimur Alamgir, Esq.

cc:    Defendants’ counsel via ECF
